exhibit 10.48

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT ("Agreement") is dated as of August 19, 2004,
by and between AURA SYSTEMS, INC., a Delaware corporation (the "Company"), and
the purchasers identified on the signature page of this Agreement ( each, a
"Purchaser," and together with such other investors who participate in the
"Offering" described below, "Purchasers") with regard to the following:

RECITALS

A.        The Company is offering for sale (the "Offering") to accredited
investors in a private placement a minimum of Five Million Dollars
($5,000,000.00) (the "Minimum Offering Amount") and a maximum of Fifteen Million
Dollars ($15,000,000) (the "Maximum Offering Amount") of its units ("Units") at
a purchase price of One Thousand Dollars ($1,000) per Unit, each Unit consisting
of (i) Two Hundred (200) shares of Series B Preferred Stock (the "Series B
Shares") having the rights, preferences and privileges set forth in the
Certificate of Designations of Series B Cumulative Preferred Stock of Aura
Systems, Inc., annexed as Exhibit "A" attached hereto (the "Certificate of
Designations"), which Series B Shares are convertible into shares (the
"Conversion Shares") of the Company's Common Stock, par value $.005 per share
(the "Common Stock"), and (ii) Series B Warrants in the form of Exhibit "B"
attached hereto (the "Series B Warrants"), each warrant entitling the holder to
purchase up to Twelve Thousand Five Hundred (12,500) shares of Common Stock. 
The Minimum Offering Amount and the Maximum Offering Amount exclude the
conversion of Intercreditor Creditor Bridge Loans and former Intercreditor
Bridge Loans (as defined below) described herein.  The Warrants entitle the
holder thereof to purchase the number of shares (the "Warrant Shares") of Common
Stock as set forth above. The Series B Shares, the Conversion Shares, the Series
B Warrants and the Warrant Shares being offered and sold to a Purchaser are each
referred to as a "Security" and collectively the "Securities."

B.         Pursuant to the Offering, the Company desires to issue and sell to
Purchasers, and Purchasers desires to purchase from the Company, the Units upon
and subject to the terms and conditions hereinafter set forth.

C.        Contemporaneously with the "Closing" under this Agreement, the parties
will be executing and delivering (i) a Registration Rights Agreement in the form
attached hereto as Exhibit C (the "Registration Rights Agreement"), pursuant to
which the Company agrees to provide certain registration rights under the
Securities Act, the rules and regulations promulgated thereunder and applicable
state securities laws, (ii) a Shareholder Agreement in the form attached hereto
as Exhibit D (the "Shareholder Agreement"), pursuant to which the holders of the
Series B Shares agree to certain voting arrangements, and (iii) an Escrow
Agreement in the form attached hereto as Exhibit I (the "Escrow Agreement") by
and among the Company, the Purchasers and Interwest Transfer Co, Inc. as Escrow
Agent (the "Escrow Agent"), pursuant to which a portion of the purchased Units
will be placed in escrow with the Escrow Agent until the purchase price for such
Units has been paid as provided herein.

D.        The Company and Purchasers are executing and delivering this Agreement
in reliance upon the exemption from registration afforded by the provisions of
Section 4(2) under the Securities Act of 1933 (the "Securities Act"), and
Regulation D ("Regulation D"), as promulgated by the United States Securities
and Exchange Commission (the "SEC").

NOW, THEREFORE, in consideration of their respective promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Purchasers hereby agree as follows:

ARTICLE I

PURCHASE AND SALE OF SECURITIES

1.1  Purchase of Units. Subject to the terms and the satisfaction or waiver of
the conditions set forth in this Agreement, the Company and each Purchaser agree
that on the Closing Date (as hereinafter defined) Purchaser will purchase from
the Company, and the Company will issue and sell to such Purchaser, severally
and not jointly with the other Purchasers, Units in the aggregate dollar amount
equal to the Subscription Amount set forth on the signature page of this
Agreement next to the Purchaser's name (the "Subscription Amount"). 

1.2       Form and Terms of Payment. At the Closing, subject to the satisfaction
or waiver of the conditions set forth in Articles VI and VII hereof, each
Purchaser shall pay the Subscription Amount as follows: Each Purchaser shall pay
the full Subscription Amount at Closing, which Subscription Amount consists of
the Initial Payment (as hereinafter defined) and, for Purchasers who do not pay
the full Subscription Amount on the Closing Date, the Purchaser's Promissory
Note in the form attached hereto as Exhibit J ("Promissory Note") for the
remaining balance of the Subscription Amount. 

a.         The Initial Payment shall be made by each Purchaser (i) in cash, by
wire transfer to the Company in accordance with the Company's written wiring
instructions, (ii) by credit against the purchase price for amounts previously
advanced to the Company, in satisfaction thereof, and/or (iii) by conversion of
outstanding indebtedness of the Company.  The type and amount of consideration
constituting the Initial Payment for each Purchaser is set forth in the Funding
Schedule attached hereto as Exhibit E (the "Funding Schedule"), and is referred
to in this Agreement as the "Initial Payment."

b.         The Promissory Note for each Purchaser shall be dated the Closing
Date, shall be in the principal amount equal to the Subscription Amount less the
Initial Payment as set forth in the Funding Schedule, with principal payments
due on the principal payment dates set forth for each Purchaser in the Funding
Schedule, and otherwise containing the terms set forth in the Promissory Note.

1.3       Delivery of Certificates at Closing; Escrow.       At the Closing,
subject to the satisfaction or waiver of the conditions set forth in Articles VI
and VII hereof, the Company shall deliver to each Purchaser certificates
evidencing the number of Units paid for by the Initial Payment (i.e. the amount
of the Initial Payment divided by the purchase price of One Thousand Dollars
($1,000) per Unit).  Certificates evidencing the remaining purchased Units shall
be delivered by the Company to the Escrow Agent at the Closing, to be held by
the Escrow Agent pursuant to the terms of the Escrow Agreement.

1.4       Closing Date. Subject to the satisfaction or waiver of the conditions
set forth in Articles VI and VII below, the date and time of the issuance, sale
and purchase of the Units pursuant to this Agreement shall be the date of this
Agreement (the "Closing Date").

1.5       Option to Purchase the Option Stock.  The Company hereby grants to
each of the Purchasers, severally and not jointly, an option ("Option") to
purchase from the Company at any time on or before May 31, 2005, subject to the
other provisions of this Agreement, including this Section 1.5, additional
Units, with registration rights (collectively, the "Option Units"), in an
aggregate amount up to 50% of the Units paid for by such Purchaser by the
Initial Payment on the Closing Date or as principal payments received by the
Company under the Promissory Note, and not to exceed, in the aggregate for any
Purchaser, Fifty Percent (50%) of the number of Units subscribed for by such
Purchaser under this Agreement as of the Closing Date, at a purchase price of
One Thousand Dollars ($1,000) per Unit (the "Option Purchase Price") as follows:

a.         For Purchasers utilizing a Promissory Note to pay for securities,

(i)         such Option shall be exercisable by a Purchaser at its sole election
and without any obligation to do so, in whole or in part, on any "Note Principal
Payment Date" (as set forth in the Funding Schedule) for a number of Units not
to exceed the number of Units obtained by dividing fifty percent (50%) of the
corresponding "Note Principal Payment Amount" (and any prepayments of principal,
if any, made since the prior Note Principal Payment Date) by $1,000 (the Unit
Price), provided however, that on the first Note Principal Payment Date, the
Option shall be exercisable for an amount equal to (A) 50% of the Note Principal
Payment Amount plus the amount of the Purchaser's Initial Payment and any
prepayments of principal under the Promissory Note, (B) divided by 1,000 (the
Unit Price).

(ii).       A Purchaser may exercise such Option by giving the Company written
notice of such exercise ("Notice of Exercise") no later than five (5) business
days prior to the applicable Note Principal Payment Date stating the number of
Option Units proposed to be purchased.  In the event a Purchaser exercises such
Option, upon and subject to the terms and conditions set forth herein and in
exchange for payment by of the applicable portion of Option Purchase Price, the
Company hereby agrees to issue and sell to each such Purchaser, and each such
Purchaser shall thereby be deemed to agree to purchase from the Company, the
applicable portion of the Option Units.

(iii)       The portion of an Option which was exercisable as of any Note
Principal Payment Date, to the extent not exercised as of the Note Principal
Payment Date, shall automatically expire.  If at any time on or after the
Closing Date and prior to May 31, 2005, the Company shall obtain equity funding
(other than pursuant to the Offering) or debt funding, or both, in an aggregate
amount of not less than $2,000,000, then upon written notice by the Company to
the Purchaser ("Option Termination Notice"), the unexercised portion of the
Option shall expire at 5:00 p.m., Los Angeles time, on the fifth business day
following the date of such notice (the "Option Termination Date"). Upon receipt
of the Option Termination Notice the Option shall be exercisable by a Purchaser
at its sole election and without any obligation to do so, in whole or in part,
on the Option Termination Date for a number of Units not to exceed the number of
Units obtained by dividing fifty percent (50%) of any principal prepayments, if
any, made since the prior Note Principal Payment Date or to be made on the
Option Termination Date (plus, if the first Note Principal Payment Date has not
occurred prior to the Option Termination Date, the Initial Payment) by $1,000
(the Unit Price).

b. For Purchasers not utilizing a Promissory Note to pay for securities (i.e.
cash, conversion of cash advances or conversion of notes) such Option shall be
exercisable by a Purchaser at its sole election and without any obligation to do
so, in whole or in part (i) in increments of 50% by December 31, 2004 and 50% by
May 31, 2005 and (ii) subject to earlier termination upon notice as set forth in
Section 1.5(a)(iii) hereof but with the amount of the option exercisable under
the circumstances described in Section 1.5(a)(iii) being equal to fifty percent
(50%) of the unexercised portion of the original option.

c.         The terms of purchase of the Option Units at the closing thereof (an
"Option Closing") thereof shall be the same as for the other Units purchased by
a Purchaser, except that:

(i)                  The Option Purchase Price shall be paid to the Company in
cash at the Option Closing which shall be no later than 21 days following the
applicable Option Termination Date or date of exercise.

(ii)                The terms and conditions in Sections 6.1 and 7.1 shall not
be applicable to the Option Closing.

(iii)               An Option Closing shall be held on the applicable Note
Principal Payment Date or the Option Termination Date (the "Option Closing
Date"), as the case may be.

(iv)       At the Option Closing, the Company shall deliver to the Purchaser
certificates evidencing the number of Option Units paid for by the Option
Payment (i.e. the amount of the Initial Option Payment divided by the purchase
price of One Thousand Dollars ($1,000) per Unit) against delivery of the full
purchase price thereof.

ARTICLE II


PURCHASER'S REPRESENTATIONS AND WARRANTIES

2.                     Representations, Warranties and Covenants of Each
Purchaser.  Each Purchaser, severally but not jointly, hereby represents and
warrants to the Company as follows, on and as of (i) the date of this Agreement,
(ii) the Closing Date, and (iii) each Option Closing Date:

2.1                 Risk of Investment.  Such Purchaser understands that the
purchase of the Securities involves a high degree of risk including, but not
limited to, the following:  (i) only investors who can afford the loss of their
entire investment should consider investing in the Company or the Securities,
(ii) such Purchaser may not be able to liquidate its investment,
(iii) transferability of the Securities is limited under applicable securities
laws, and (iv) an investment in the Securities involves a high degree of risk,
including those described in the SEC Reports. Such Purchaser acknowledges that
the Company is not timely in its SEC filings and has a severe working capital
deficit.

2.2                 Lack of Liquidity.  Such Purchaser confirms that it is able
(i) to bear the economic risk of this investment, (ii) to hold the Securities
for an indefinite period of time, and (iii) to afford a complete loss of its
investment.

2.3                 Purchaser Capacity.  Such Purchaser hereby represents that
such Purchaser, by reason of such Purchaser's business or financial experience,
has the capacity to protect such Purchaser's own interests in connection with
the transactions contemplated by the Agreements.

2.4                 Receipt of Information.  Such Purchaser hereby acknowledges
that such Purchaser has reviewed the SEC Reports, including the Form 10-k for
the year ended February 28, 2004 which was filed on August 18, 2004 and is
available on the SEC website www.sec.gov and the Supplemental Disclosure
Memorandum dated August 19, 2004, a copy of which is attached hereto as Exhibit
"K," (the "Disclosure Memorandum"), and hereby represents that it has been
furnished by the Company, during the course of this transaction, with all
information regarding the Company which such Purchaser has requested, has been
afforded the opportunity to ask questions of, and to receive answers from, duly
authorized officers or other representatives of the Company concerning the terms
and conditions of the Offering and the affairs of the Company and has received
any additional information which such Purchaser has requested, it being
understood that neither this nor any other representation or warranty by any
such Purchaser is intended to reduce any representation or warranty by the
Company.

2.5                 Reliance on Information.  Such Purchaser has relied upon the
information provided by the Company in the SEC Reports, in this Agreement, the
Disclosure Memorandum and information obtained in such Purchaser's own
independent investigation in making the decision to invest in the Securities. 
To the extent deemed necessary or advisable by it, such Purchaser has retained,
at the sole expense of such Purchaser, and relied upon, appropriate professional
advice regarding the investment, tax and legal merits and consequences of the
this Agreement and an investment in the Securities.

2.6                 No Solicitation.  Such Purchaser represents that no
Securities were offered or sold to such Purchaser by means of any form of
general solicitation or general advertising, and in connection therewith such
Purchaser has not (i) received or reviewed any advertisement, article, notice or
other communication published in a newspaper or magazine or similar media or
broadcast over television or radio whether closed circuit, or generally
available, or (ii) attended any seminar meeting or industry investor conference
whose attendees were invited by any general solicitation or general advertising.

2.7                 Registration.  Such Purchaser hereby acknowledges that the
Offering has not been reviewed by the Securities and Exchange Commission or any
state regulatory authority, since the Offering is intended to be exempt from the
registration requirements of Section 5 of the Securities Act pursuant to Section
4(2) and Regulation D thereunder.  Such Purchaser shall not sell or otherwise
transfer the Securities unless a subsequent disposition is registered under the
Securities Act or is exempt from such registration.

2.8                 Purchase for Own Account.  Such Purchaser understands that
the Securities have not been registered under the Securities Act by reason of a
claimed exemption under the provisions of the Securities Act which depends, in
part, upon such Purchaser's investment intention.  In this connection, such
Purchaser hereby represents that it is purchasing Securities for its own account
for investment and not with a view toward the resale or distribution to others
or for resale in connection with any distribution or public offering (within the
meaning of the Securities Act), nor with any present intention of distributing
or selling the same and such Purchaser has no present or contemplated agreement,
undertaking, arrangement, obligation or commitment providing for the disposition
thereof.  Such Purchaser was not formed for the purpose of purchasing the
Securities.  Notwithstanding the foregoing, the disposition of such Purchaser's
property shall be at all times within such Purchaser's own control, and such
Purchaser's right to sell or otherwise dispose of all or any part of the
Securities, including without limitation pursuant to any registration
contemplated by the Registration Rights Agreement, shall not be prejudiced;
provided that such Purchaser complies with applicable securities laws.  Nothing
herein shall prevent the distribution of any Securities to any member, partner
or stockholder, former member, partner, or stockholder of such Purchaser in
compliance with the Securities Act and applicable state securities laws.

2.9                 Holding Period.  Such Purchaser understands that the
Securities are subject to significant limitations on resale under applicable
securities laws.  Such Purchaser understands that reliance upon Rule 144 under
the Securities Act for resales of the Securities requires, among other
conditions, a one-year holding period prior to the resale (such resale after
such one year holding period being further subject to sales volume
limitations).  Such Purchaser understands and hereby acknowledges that the
Company is under no obligation to register any of the Securities under the
Securities Act, any applicable state securities or "blue sky" laws or any
applicable foreign securities laws, except as set forth in the Registration
Rights Agreement. 

2.10             Legends.  Each such Purchaser consents to the placement of the
legend set forth below, or a substantial equivalent thereof, on any certificate
or other document evidencing the Securities:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR
ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER THE
SECURITIES ACT OR AN EXEMPTION FROM THE SECURITIES ACT.  ANY SUCH TRANSFER MAY
ALSO BE SUBJECT TO COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS AND THE LAWS
OF OTHER APPLICABLE JURISDICTIONS.

Such Purchaser further consents to the placement of one or more restrictive
legends on any Securities issued in connection with this Offering as may be
required by applicable securities laws.  Such Purchaser is aware that the
Company will make a notation in its appropriate records with respect to the
restrictions on the transferability of the Securities.

2.11             Residence of Purchaser.  Such Purchaser hereby represents that
the address of such Purchaser furnished by such Purchaser on the signature page
hereof is such Purchaser's principal business address and the residence of
Purchaser furnished by Purchaser on the signature page hereof is such
Purchaser's correct residence.

2.12             Authorization; Enforceability.  Such Purchaser represents that
such Purchaser has full power and authority (corporate, statutory and otherwise)
to execute and deliver the Agreements and to purchase the Securities.  The
Agreements have been duly executed and delivered by such Purchaser and
constitute the legal, valid and binding obligations of such Purchaser,
enforceable against such Purchaser in accordance with their terms, subject to
laws of general application relating to bankruptcy, insolvency and the relief of
debtors and rules of law governing specific performance, injunctive relief or
other equitable remedies, and to limitations of public policy.

2.13                Organization, Good Standing Qualification.  If an entity,
such Purchaser is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization.

2.14                Brokers.  Such Purchaser has not retained any person as a
broker, finder or intermediary, directly or indirectly, and shall indemnify and
hold harmless the Company from and against all fees, commissions or other
payments owing to any Person acting or purporting to act on behalf of such
Purchaser, directly or indirectly, as a broker, finder or intermediary.

2.15                Accredited Investor.  Such Purchaser represents that it is
an "accredited investor" as such term is defined in Rule 501 of Regulation D,
which definition is set forth in Exhibit "L" attached to this Agreement.

2.16                Reliance on Representation and Warranties.  Such Purchaser
understands that the Securities are being offered and sold to the undersigned in
reliance on specific exemptions from the registration requirements of federal
and state securities laws and that the Company is relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of such Purchaser to
acquire the Securities.

ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE COMPANY

3.                        Representations, Warranties and Covenants of the
Company.  The Company hereby represents, warrants and covenants to each
Purchaser as follows, on and as of (i) the date of this Agreement, (ii) the
Closing Date, and (iii) each Option Closing Date:

3.1.                  Accuracy of Reports.  All reports required to be filed by
the Company since and including the filing of the Company's Form 10-K for the
fiscal year ended February 28, 2003  (collectively, the "SEC Reports") have been
duly filed with the Securities and Exchange Commission,  except (i) certain of
the SEC Reports were filed late and (ii) as of the date of this Agreement, the
Company has not filed its Form 10-Q for the quarter ended May 31, 2004 which
report will also be late. Except as set forth in the Schedule of Exceptions
attached as Exhibit C to the Amendment and Conversion Agreement (as hereinafter
defined): as of their respective dates, the SEC Reports complied in all material
respects with the requirements of the Securities Act or the Securities Exchange
Act, as the case may be, and the rules and regulations of the Securities and
Exchange Commission promulgated thereunder applicable to the SEC Reports;  none
of the SEC Reports contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and the financial statements of the Company included in
the SEC Reports complied as of their respective dates of filing in all material
respects with applicable accounting requirements and the published rules and
regulations of the Securities and Exchange Commission with respect thereto, have
been prepared in accordance with generally accepted accounting principles
(except, in the case of unaudited statements, as permitted by Regulation S-X
promulgated by the Securities and Exchange Commission) applied on a consistent
basis during the periods involved (except as may be indicated in the notes
thereto), and fairly present the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments). 

3.2.                  Organization, Good Standing and Qualification.  The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has full corporate power and
authority to conduct its business.

3.3.                  Valid Issuance and Voting Rights.  The Securities have
been duly and validly authorized and, when issued and/or paid for pursuant to
the Agreements, will be validly issued, fully paid and non-assessable.  Except
as set forth in the Agreements and as otherwise required by law, there are no
restrictions upon the voting or transfer of the Securities pursuant to the
Certificate of Incorporation, By-laws or other governing documents of the
Company or any agreement or other instruments to which the Company is a party or
by which the Company is bound.

3.4.                  Authorization; Enforceability. The Company has all
corporate right, power and authority to enter into the Agreements and to
consummate the transactions contemplated by the Agreements.  The Agreements have
been duly executed and delivered by the Company and constitute legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies, and to
limitations of public policy. 

3.5.                  No Conflict; Governmental Consents.
                          

(a)     The execution and delivery by the Company of the Agreements and the
consummation of the transactions contemplated by the Agreements will not result
in the violation by the Company of any law, statute, rule, regulation, order,
writ, injunction, judgment or decree of any court or governmental authority to
or by which the Company is bound, or of any provision of the Certificate of
Incorporation, By-laws or other governing documents of the Company, and will not
conflict with, or result in a breach or violation of, any of the terms or
provisions of, or constitute (with due notice or lapse of time or both) a
default under, any lease, loan agreement, mortgage, security agreement, trust
indenture, securities purchase agreement, registration rights agreement or other
agreement or instrument to which the Company is a party or by which it is bound
or to which any of its properties or assets is subject, nor result in the
creation or imposition of any lien upon any of the properties or assets of the
Company, except for such violations, conflicts, breaches or violations which
individually or in the aggregate will not have a material adverse effect on the
Company.  The issuance and/or sale of the Securities contemplated by the
Agreements will not give rise to any preemptive rights, rights of first refusal
or anti-dilution pricing adjustment rights on behalf of any Person.

(b)           No consent, approval, authorization or other order of any
governmental authority or other third party is required to be obtained by the
Company in connection with the authorization, execution and delivery of the
Agreements or with the authorization, issue and/or sale of the Securities,
except such filings as may be required to be made with the Securities and
Exchange Commission, or with any state or foreign blue sky or securities
regulatory authority.  The Company shall make all such filings on a timely
basis.  The Offering is exempt from the registration requirements of the
Securities Act and applicable state or foreign blue sky or securities laws.  The
Company is eligible to register the resale of the Securities as a secondary
offering on a registration statement on Form S-1 under the Securities Act as
contemplated (as an alternative form to Form S-3) by the Registration Rights
Agreement.

3.6.                  Licenses.  The Company has all licenses, permits and other
governmental authorizations currently required for the conduct of its business
or ownership of properties and is in all material respects in compliance
therewith.

3.7.                  Capitalization.  The total authorized capital stock of the
Company on the Closing Date (after giving effect to the transactions
contemplated by the Agreements and any related transactions) consists of (i)
500,000,000 shares of Common Stock, subject to increase as contemplated herein,
and (ii) 10,000,000 shares of preferred stock, par value $.005 (the "Preferred
Stock").  Of such authorized Common Stock, 430,913,159 shares are issued and
outstanding on the Closing Date.  Of such authorized Preferred Stock, 591,110
shares of Series A Preferred Stock are issued and outstanding on the Closing
Date and no Series B Shares are outstanding (before giving effect to the
transactions contemplated by the Agreements and any related transactions). 
Except for (A) 56,342,765 shares of Common Stock issuable upon exercise of stock
options granted under the Company's stock option plans, (B) 54,457,190 shares of
Common Stock issuable upon exercise of outstanding warrants, (C) the Securities
issuable pursuant to the Amendment and Conversion Agreement or former
Intercreditor Bridge Loans pursuant to this Agreement  (D) the Securities
issuable pursuant to the Agreements, (E) the securities described in the Funding
Schedule issuable in connection with the Settlement Agreement, the Real Estate
Documents and to Meehan, (F) 13,790,924 shares of common stock to be issued to
certain investors as described in the Company's SEC Reports and (G) 1,943,276
shares of common stock which also constitute Penalty Shares to be issued to
holders who did not join the lawsuit, there are no outstanding securities
convertible into or exchangeable for capital stock of the Company, there are no
shares of capital stock of the Company that have been reserved for issuance and
there are no outstanding options, warrants or other rights to subscribe for or
purchase from the Company any shares of capital stock of the Company or any
securities convertible into or exchangeable for capital stock of the Company as
of the Closing Date (after giving effect to the transactions contemplated by the
Agreements and any related transactions).

3.8.                  Brokers.  The Company has not retained any person as a
broker, finder or intermediary, directly or indirectly, and shall indemnify and
hold harmless the Purchasers from and against all fees, commissions or other
payments owing to any Person acting or purporting to act on behalf of the
Company, directly or indirectly, as a broker, finder or intermediary.

3.9       Conversion of Intercreditor Bridge Loans.  Three Million Five Hundred
Thousand Dollars ($3,500,000) of the Intercreditor Bridge Loans and former
Intercreditor Bridge Loans have been converted into Series B Shares and Series B
Warrants at or prior to the Closing, consisting of (i) Two Million Five Hundred
Thousand Dollars ($2,500,000) of Intercreditor Bridge Loans which have been
converted by the Intercreditor Bridge Lenders pursuant to an Amendment and
Conversion Agreement in the form attached hereto as Exhibit F (the "Amendment
and Conversion Agreement") and (ii) One Million Dollars ($1,000,000) of former
Intercreditor Bridge Loans held by certain of the Purchasers which have been
converted by them pursuant to this Agreement.

3.10     Extension of Intercreditor Bridge Loans.  The stated maturity of the
remaining Intercreditor Bridge Loans has been extended to the first anniversary
of the Closing Date pursuant to the Amendment and Conversion Agreement. 

3.11     Resolution of Real Estate Situation.  The Company and/or Aura Realty,
Inc., a wholly owned subsidiary of the Company, have entered into (i) the Stocks
Agreement dated as of May 30, 2004 between certain parties to purchase the real
estate and (ii) an Agreement dated as of May 28, 2004 to divide the proceeds of
the sale of the real estate and (iii) upon closing of the sale which is
currently in escrow, have agreed to enter into a Lease of the real estate in the
forms attached hereto as Exhibit G (collectively, the "Sale-Leaseback
Agreement")

3.12     Resolution of Former Management Situation.  The Company has entered
into a global settlement agreement with former management pursuant to a
Settlement Agreement in the form attached hereto as Exhibit H ( the "Settlement
Agreement") 

3.13     Minimum Subscriptions.  At or prior to the Closing, the Company shall
have sold Units in the Offering for an aggregate minimum Subscription Amount of
Five Million Dollars  ($5,000,000), excluding the conversion of Intercreditor
Bridge Loans pursuant to the Amendment and Conversion Agreement and conversion
of former Intercreditor Bridge Loans pursuant to this Agreement.

ARTICLE IV

COVENANTS

4.1        Best Efforts. Purchasers and the Company shall use their best efforts
to timely satisfy each of the conditions precedent to their respective
obligations described in Articles VI and VII, respectively, of this Agreement.

4.2        Securities Laws. The Company shall take such action as is necessary
to sell the Securities to Purchaser in accordance with applicable securities
laws of the states of the United States, and shall provide evidence of any such
action so taken to Purchaser at its request. Without limiting any of the
Company's obligations under this Agreement, the Registration Rights Agreement or
the Securities, from and after the date of the Closing, neither the Company nor
any person acting on its behalf shall take any action which would adversely
affect any exemptions from registration under the Securities Act with respect to
the transactions contemplated hereby. 

4.3       Use of Proceeds. The Company shall use the cash proceeds from the sale
of the Securities for (i) payments to cure arrears on real estate defaults, (ii)
the payment of $180,000 to Neal F. Meehan in satisfaction of the Company's
severance payment obligation, and (iii) payment in satisfaction of the
Settlement Agreement and (iv) working capital.

4.4       Increase in Authorized Common Stock.  Effective as of the Closing
Date, the Company shall use its best efforts to take all necessary action to
call a shareholders meeting and increase its authorized but unissued Common
Stock as soon as practicable. 

4.5       Expenses. The Company shall pay to each Purchaser, or at its
direction, at the Closing (or, with the prior agreement of the Company, such
Purchaser may withhold from the portion of the Subscription Amount otherwise
payable by such Purchaser at the Closing), the amount of fees and expenses of
legal counsel to such Purchaser incurred in connection with the negotiation,
preparation, execution, and delivery of this Agreement and the other Agreements,
up to a total maximum amount for all Purchasers combined of Ten Thousand Dollars
($10,000). Other than as set forth in this Section 4.5 or the other Agreements,
each party shall pay the fees and expenses of its advisors, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement and the other Agreements.

4.6       D&O Insurance.   Effective on the Closing Date and for a period of
five years, the Company shall either (i) maintain in effect directors and
officers liability insurance (covering both current and former officers and
directors) or (ii) purchase tail coverage covering both current and former
officers and directors in such amounts which are not less than those currently
in effect, . Each member of the Board of Directors as of August 17, 2004 is
expressly made a third party beneficiary of this provision.

4.7       Indemnification.    The parties acknowledge that the Company has an
indemnification agreement in place with each of its directors and each party
acknowledges that these agreements remain in full force and effect. Further, the
Company agrees that these agreements shall remain in effect and not be
terminated.  Each member of the Board of Directors as of August 17, 2004 is
expressly made a third party beneficiary of this provision.

ARTICLE V

CERTAIN DEFINITIONS

  5.                  Certain Definitions.       For the purposes of this
Agreement the following terms have the respective meanings set forth below:

5.1              "Agreements" means this Agreement, the Promissory Notes, the
Registration Rights Agreement, the Shareholder Agreement, the Escrow Agreement
and the Certificate of Designations.

5.2              "Intercreditor Bridge Loans" means the loans described in the
Amendment and Conversion Agreement.

5.3              "Intercreditor Lenders" means the Lenders named in the
Amendment and Conversion Agreement.

5.4              "Person" means any individual, sole proprietorship,
partnership, limited liability company, joint venture, trust, unincorporated
organization, association, corporation, institution, public benefit corporation,
firm, joint stock company, estate, entity or governmental agency.

5.5              "Regulation D" means Regulation D promulgated under the
Securities Act.

5.6              "Securities Act" means the Securities Act of 1933, as amended,
or any similar federal law then in force.

5.7              "Securities Exchange Act" means the Securities Exchange Act of
1934, as amended, or any similar federal law then in force.

5.8              "Securities and Exchange Commission" means the U.S. Securities
and Exchange Commission or any governmental body or agency succeeding to the
functions thereof.

ARTICLE VI


CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL UNITS

6. 1        Conditions to the Closing.  The obligation of the Company hereunder
to issue and sell the Series B Shares and Series B Warrants comprising the Units
to a Purchaser at the Closing is subject to the satisfaction, as of the date of
the Closing, of each of the following conditions, provided that these conditions
are for the Company's sole benefit and may be waived by the Company at any time
in its sole discretion:

( i )         Such Purchaser shall have executed the signature page to this
Agreement, the Registration Rights Agreement, the Shareholder Agreement and the
Escrow Agreement and shall have delivered the same.

( ii )        Such Purchaser shall have delivered the Initial Payment and its
Promissory Note, if applicable, in the aggregate amount of the Subscription
Amount.

( iii )       The representations and warranties of such Purchaser shall be true
and correct as of each date when made as though made at that time, and such
Purchaser shall have performed, satisfied and complied in all material respects
with the covenants and agreements required by this Agreement to be performed or
complied with by such Purchaser at or prior to the Closing.  Completion of the
Closing shall constitute certification of these matters by such Purchaser. 

( iv )       No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
restricts or prohibits the consummation of any of the transactions contemplated
by this Agreement.

6. 2        Conditions to Option Closings. The obligation of the Company
hereunder to issue and sell the Series B Shares and Series B Warrants comprising
the Option Units to a Purchaser at any Option Closing is subject to the
satisfaction, as of the date of the Option Closing Date, of each of the
following conditions, provided that these conditions are for the Company's sole
benefit and may be waived by the Company at any time in its sole discretion:

( i )         The Closing shall have been consummated.

(ii)        The Purchaser shall not be in default under its Promissory Note.

( ii i)       Such Purchaser shall have delivered the applicable Option Purchase
Price together with such other payments due and payable under the Promissory
Note as of the Option Closing Date.

(iv)       The representations and warranties of such Purchaser shall be true
and correct as of each date when made as though made at that time, and such
Purchaser shall have performed, satisfied and complied in all material respects
with the covenants and agreements required by this Agreement to be performed or
complied with by such Purchaser at or prior to the date of the Option Closing. 
Completion of an Option Closing shall constitute certification of these matters
by such Purchaser.

(v)        No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

ARTICLE VII


CONDITIONS TO PURCHASER'S OBLIGATION TO PURCHASE UNITS

7. 1        Conditions to the Closing. The obligation of a Purchaser hereunder
to purchase the Series B Shares and Series B Warrants comprising the Units at
the Closing is subject to the satisfaction of each of the following conditions,
provided that these conditions are for each Purchaser's sole benefit and may be
waived by a Purchaser at any time in a Purchaser's sole discretion:

( i )         The Company shall have executed the signature page to this
Agreement, the Registration Rights Agreement and the Escrow Agreement and
delivered the same.

( ii )        The Company shall have delivered to such Purchaser and the Escrow
Agent the Series B Shares and Series B Warrants comprising the Units being
purchased by such Purchaser at the Closing, registered in the name of such
Purchaser.

 ( iii )      The representations and warranties of the Company shall be true
and correct as of each date when made as though made at that time and the
Company shall have performed, satisfied and complied with the covenants and
agreements required by this Agreement to be performed or complied with by the
Company at or prior to the Closing.  Completion of the Closing shall constitute
certification of these matters by the Company.

( iv )       No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

  (v)      Carl Albert, James S. Harrington and Lawrence Diamant shall have
resigned as directors of the Company, the remaining directors shall have elected
Raymond Yu, Dr. Fred Balister and Izar Fernbach, as three of the four nominees
pursuant to the Shareholder Agreement, to serve in their place and stead as
three of the four directors to be elected by the Series B Shares, effective as
of the date of the Closing.

(vi)       Neal F. Meehan shall have (a) delivered his written resignation as
Chief Executive Officer effective on the Closing Date and (b) agreed to a
severance payment of $180,000 payable in four equal monthly installments of
$45,000 beginning on the Closing Date.

(vii)      The Company shall have filed the Certificate of Designations with the
Delaware Secretary of State.

7.2        Conditions to the Option Closings. The obligation of a Purchaser
hereunder to purchase the Series B Shares and Series B Warrants comprising the
Option Units on each Option Closing Date is subject to the satisfaction of each
of the following conditions as of the Option Closing Date, provided that these
conditions are for a Purchaser's sole benefit and may be waived by a Purchaser
at any time in Purchaser's sole discretion:

( i )         The Closing shall have been consummated.

( ii )        The Company shall have delivered to such Purchaser the Series B
Shares and Series B Warrants comprising the Option Units being purchased by such
Purchaser at the Option Closing, registered in the name of such Purchaser.

( iii )       The representations and warranties of the Company shall be true
and correct as of each date when made as though made at that time and the
Company shall have performed, satisfied and complied with the covenants and
agreements required by this Agreement to be performed or complied with by the
Company at or prior to the date of the applicable Option Closing.  Completion of
an Option Closing shall constitute certification of these matters by the
Company.

( iv )       No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
prohibits the consummation of any of the transactions contemplated by this
Agreement.




ARTICLE VIII


GOVERNING LAW; MISCELLANEOUS

8. 1        Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of California
applicable to contracts made and to be performed in the State of California. The
parties hereto irrevocably consent to the jurisdiction of the United States
federal courts located in the Central District in the State of California and
the state courts located in the County of Los Angeles in the State of California
in any suit or proceeding based on or arising under this Agreement or the
transactions contemplated hereby and irrevocably agree that all claims in
respect of such suit or proceeding shall be determined in such courts. The
parties irrevocably waive the defense of an inconvenient forum to the
maintenance of such suit or proceeding. The parties further agree that service
of process upon a party mailed by the first class mail shall be deemed in every
respect effective service of process upon such party in any suit or proceeding
arising hereunder. Nothing herein shall affect a party's right to serve process
in any other manner permitted by law. The parties hereto agree that a final
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner.

8. 2        Counterparts.  This Agreement may be executed in any number of
counterparts and, notwithstanding that any of the parties did not execute the
same counterpart, each of such counterparts (or facsimile copies thereof) shall,
for all purposes, be deemed an original, and all such counterparts shall
constitute one and the same instrument binding on all of the parties hereto. 
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile shall be as effective as delivery of a manually executed counterpart
of a signature page of this Agreement.

8. 3        Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

8. 4        Severability.  In the event that any provision of this Agreement or
the application of any provision hereof is declared to be illegal, invalid or
otherwise unenforceable by a court of competent jurisdiction, the remainder of
this Agreement shall not be affected except to the extent necessary to delete
such illegal, invalid or unenforceable provision unless the provision held
invalid shall substantially impair the benefit of the remaining portion of this
Agreement.

8. 5        Scope of Agreement; Amendments.

(a)        This Agreement and the other Agreements set forth the entire
agreement and understanding between the parties as to the subject matter hereof
and thereof and supersede all prior discussions, negotiations, agreements and
understandings (oral or written) with respect to such subject matter.  This
Agreement or any provision hereof may be (i) amended only by mutual written
agreement of the Company and the Purchasers or (ii) waived only by written
agreement of the waiving party.  No course of dealing between or among the
parties will be deemed effective to modify, amend or discharge any part of this
Agreement or any rights or obligations of any party under or by reason of this
Agreement.

(b)        After an amendment or waiver becomes effective, it shall bind each
holder of any Securities, regardless of whether such holder held such Securities
at the time such amendment or waiver became effective, or subsequently acquired
such Securities

8. 6        Notice.     All notices, demands and other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to duly given and received when delivered
personally or transmitted by facsimile, one business day after being deposited
for next-day delivery with a nationally recognized overnight delivery service,
or three business days after being deposited as first class mail with the United
States Postal Service, all charges or postage prepaid, and properly addressed to
the party to receive the same at the address indicated below or at such other
address as such party may have designated by advance written notice to the other
parties. The addresses for such communications shall be:

If to the Company:

Aura Systems, Inc.
2335 Alaska Avenue
El Segundo, CA  90245
Attention: Chief Financial Officer
Facsimile No.: (310) 643-8719



If to a Purchaser:

To the address designated by each Purchaser on the signature page of this
Agreement, with a copy (which shall not constitute notice hereunder) to its
counsel designated on the signature page, if any.
 

Each party shall provide notice to the other parties of any change in address.

8. 7        Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns and each
Purchaser and its successors and assigns.  The provisions hereof which are for
each Purchaser's benefit as purchaser or holder of the Securities are also for
the benefit of, and enforceable by, any subsequent holder of such Securities.

8. 8        Third Party Beneficiaries. Except as set forth in Sections 4.6 and
4.7 hereof, this Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns and is not for the benefit of,
nor may any provision hereof be enforced by, any other person.

8. 9        Survival. The representations and warranties of each Purchaser and
the Company shall survive the Closings hereunder and the covenants of the
parties shall survive the Closings.

8.10     Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other parties may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

8.11     Remedies. No provision of this Agreement providing for any remedy to
any Purchaser shall limit any remedy which would otherwise be available to such
Purchaser at law or in equity. Nothing in this Agreement shall limit any rights
any Purchaser may have with any applicable federal or state securities laws with
respect to the investment contemplated hereby. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to a
Purchaser and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such and breach or threatened
breach, a Purchaser shall be entitled, in addition to all other available
remedies, to an order of specific performance, without the necessity of showing
economic loss and without any bond or other security being required.

8.12     Termination. In the event that the Closing shall not have occurred on
or

before August 31, 2004, unless the parties agree otherwise, this Agreement shall
terminate.

8.13     Directly or Indirectly. Where any provision in this Agreement refers to
action to be taken by any person, or which such person is prohibited from
taking, such provision shall be applicable whether the action in question is
taken directly or indirectly by such person.

8.14     Failure or Indulgence Not Waiver. No failure or delay on the part of a
party in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

8.15     Publicity.  As soon as is practicable following the Closing, the
Company shall issue a press release with respect to the transactions
contemplated hereby.  The Company shall provide a draft of the press release to
each Purchaser for review and comment not less than 24 hours prior to its
release to the public. 

8.16          Independent Nature of Purchasers' Obligations and Rights.  The
obligations of a Purchaser under any of the Agreements are several and not joint
with the obligations of any other Purchasers, and each Purchaser shall not be
responsible in any way for the performance of the obligations of any other
Purchasers under any of the Agreements. The decision of each Purchaser to
purchase Securities pursuant to this Agreement has been made by such Purchaser
independently of any other Purchasers and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or of any subsidiary which may have been
made or given by any other Purchasers or by any agent or employee of any other
Purchasers, and each Purchaser and its agents and employees shall have no
liability to any other Purchasers (or any other person) relating to or arising
from any such information, materials, statements or opinions.  Each Purchaser
acknowledges that it has the sophistication and ability to look out for its own
interests and has independently made its own decision to purchase the Securities
pursuant to this Agreement based upon such evaluation and information as it has
deemed appropriate. Nothing contained herein or in any of the Agreements, and no
action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to the obligations contained in or
the transactions contemplated by the Agreements. Each Purchaser acknowledges
that no other Purchasers have acted as agent for such Purchaser in connection
with making its investment hereunder and that no other Purchasers will be acting
as agent of such Purchaser in connection with monitoring its investment or
making any future investment decisions. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Agreement or out of the other Agreements, and it
shall not be necessary for any other Purchasers to be joined as an additional
party in any proceeding for such purpose. 

8.17          Legal Representation. 

(a)                Each Purchaser acknowledge that (i) ICM Asset Management,
Inc. has retained Paine, Hamblen, Coffin, Brooke & Miller LLP to represent only
ICM Asset Management, Inc. and its affiliates (collectively "ICM") in connection
with the Agreements and the transactions contemplated thereby, (ii) the
interests of ICM may not necessarily coincide with the interests of any
Purchaser or any other person, (iii) Paine, Hamblen, Coffin, Brooke & Miller LLP
does not represent any person other than ICM, and (iv) each Purchaser has
consulted with, or has had an opportunity to consult with, its own legal counsel
and has not relied on Paine, Hamblen, Coffin, Brooke & Miller LLP for legal
representation or advice in connection with the Agreements and the transactions
contemplated thereby.

(b)                 Each Purchaser acknowledges that (i) the Company has
retained  Guth|Christopher LLP to represent only the Company in connection with
the Agreements and the transactions contemplated thereby, (ii) the interests of
the Company may not necessarily coincide with the interests of any Purchaser or
any other person, (iii) Guth|Christopher LLP does not represent any person other
than the Company, and (iv) each Purchaser has consulted with, or has had an
opportunity to consult with, its own legal counsel and has not relied on 
Guth|Christopher LLP for legal representation or advice in connection with the
Agreements and the transactions contemplated thereby.

8.18          Attorneys' Fees.  If any action at law or in equity is necessary
to enforce or interpret the terms of this Agreement, the prevailing party shall
be entitled to reasonable attorneys' fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.

8.19          Additional Investors.     Purchasers agree that at any time after
the Closing until December 31, 2004, the Company shall have the right to
continue the Offering to additional investors, up to the Maximum Offering
Amount, provided that the terms and conditions for such investors are in no
event more favorable to such investors than, the terms and conditions contained
in this Agreement and provided that such purchases must be paid in full at the
time of closing..

*** [NEXT PAGE IS SIGNATURE PAGE]***





IN WITNESS WHEREOF, the undersigned Purchasers and the Company have caused this
Securities Purchase Agreement to be duly executed as of the date first above
written.

                                    COMPANY:

AURA SYSTEMS, INC.

By:_________________________________  

Name:                                                               

Title:                                                                  

[SIGNATURES OF PURCHASERS CONTINUED ON FOLLOWING PAGES]





"PURCHASER"

 American friends of Karen Chava Bnai Levi

       By  _______________________________

       Name:  ____________________________

       Title:    ____________________________

Subscription Amount (USD): $900,000.00

(900 Units @ $1,000 per Unit)

Address:  Aries Group attn: Z. Kurtzman

                 12100 Wilshire Blvd. Suite 705

                 Los Angeles, CA 90025

Facsimile: (310) 820-4118

             

Residence: Canada

"PURCHASER"

TripleNet, LLC

By ______________________________     Name: ___________________________
Title:   ___________________________

Subscription Amount (USD):  $500,000
(500 Units @ $1,000 per Unit)

Address:  800 W. Wieuca Road
                Suite 150
                Atlanta, GA 30342

Facsimile:  (___) ___-____

Residence: Georgia


"PURCHASER"

_______________________________

Edgar Appleby

 

Subscription Amount (USD): $224,750.00

(224.75 Units @ $1,000 per Unit)

Address:   Peacock Point

                 Locust Valley, NY 11560

Facsimile: (516) 674-3748

                

Residence:  New York

"PURCHASER"

 _______________________________

 Yair Ben Moshe   

                       

Subscription Amount (USD): $1,909,155

(1909.155 Units @ $1,000 per Unit)

Address:  

                 7250 Wilshire Blvd. Suite 101

                 Los Angeles, CA 90036

Facsimile: (323) 954-8848

                

Residence: California


"PURCHASER"

 _______________________________

 Zvi Kurtzman      

                   

Subscription Amount (USD): $909,155

(909.155 Units @ $1,000 per Unit)

Address:   Aries Group attn: Z. Kurtzman

                 12100 Wilshire Blvd. Suite 705

                 Los Angeles, CA 90025

Facsimile: ____________________________

                

Residence: California

"PURCHASER"

 _______________________________

Cipora Lavut

Subscription Amount (USD): $590,000.00

(590 Units @ $1,000 per Unit)

Address:   Aries Group attn: Cipora Lavut

                 12100 Wilshire Blvd. Suite 705

                 Los Angeles, CA 90025

Facsimile: (310) 820-4118

                

Residence: California


"PURCHASER"

 _______________________________

Anton d'Espous

 

Subscription Amount (USD): $100,000.00

(100 Units @ $1,000 per Unit)

Address:   22 Rue d'Bearn

                 9200 St. Cloud, France

                 92210

Facsimile: (___) ___-____

               

Residence: France

"PURCHASER"

 _______________________________

Arthur J Schwartz

 

Subscription Amount (USD): $200,000.00

(200 Units @ $1,000 per Unit)

Address:   Aries Group

                 12100 Wilshire Blvd. Suite 705

                 Los Angeles, CA 90025

Facsimile: (310) 820-4118

                

Residence:  California


"PURCHASER"

_______________________________

Neal Kaufman

 

Subscription Amount (USD): $100,000.00

(100 Units @ $1,000 per Unit)

Address:   Aries Group

                 12100 Wilshire Blvd. Suite 705

                 Los Angeles, CA 90025

Facsimile: (310) 820-4118

                

Residence: California

 

"PURCHASER"

_______________________________

David Maimon

 

Subscription Amount (USD): $2,109,155,

(2,109.155 Units @ $1,000 per Unit)

  Address:  

                 P.O. Box 1406

                 Studio City, CA 91614

                

Facsimile: (323) 330-1390

                

Residence: California

   

"PURCHASER"

_______________________________

James F. Simmons

 

Subscription Amount (USD): $50,288

(50.288 Units @ $1,000 per Unit)

Address:  c/o ICM Asset Management, Inc.

                601 W. Main Avenue, Suite 600

                  Spokane, WA 99201

                

Facsimile: (509) 444-4500

                

Residence: Washington

 

   

"PURCHASER"

_______________________________

Shmuel Ben Moshe

 

Subscription Amount (USD): $200,000

(200 Units @ $1,000 per Unit)

  Address:

                7250 Beverly Blvd., Suite 101

                  Los Angeles, CA 90036

                

Facsimile: (   )

                

Residence: Israel

 

   

"PURCHASER"

_______________________________

Izar Fernbach

 

Subscription Amount (USD): $50,000

(50 Units @ $1,000 per Unit)

  Address:

                7250 Beverly Blvd., Suite 101

                  Los Angeles, CA 90036

                

Facsimile:   (   )

                

Residence: Isreal

 

"PURCHASER"

_______________________________

Yaska Ginsberg

 

Subscription Amount (USD): $75,000

(75 Units @ $1,000 per Unit)

  Address:

                P.O. Box 1406.

                  Studio City, CA 91514

                

Facsimile:  (   )

                

Residence: California

 

                                                                                   




EXHIBIT A

CERTIFICATE OF DESIGNATIONS







EXHIBIT B

WARRANT





EXHIBIT C

REGISTRATION RIGHTS AGREEMENT





EXHIBIT D

SHAREHOLDER AGREEMENT





EXHIBIT E

FUNDING SCHEDULE





EXHIBIT F

AMENDMENT AND CONVERSION AGREEMENT





EXHIBIT G

SALE-LEASEBACK AGREEMENT





EXHIBIT H

SETTLEMENT AGREEMENT





EXHIBIT I

ESCROW AGREEMENT





EXHIBIT J

PROMISSORY NOTE





EXHIBIT K

SUPPLEMENTAL DISCLOSURE MEMORANDUM

The Company makes the following disclosures to supplement the information set
forth in this Agreement and the SEC Reports:

·                    The Company has not filed with the SEC its Quarterly Report
Form 10-Q for the first fiscal quarter ended May 31, 2004.

·                    The Company's common stock is listed on the OTC Bulletin
Board under the symbol "AURA".  From June through August 2003, as a result of
its inability to timely file its Form 10-K for fiscal 2003, the Company's
trading symbol on the OTC Bulletin Board was changed to "AURAE", and the common
stock continued to be listed.  Nasdaq held a hearing on August 18, 2004, to
decide whether to terminate the listing on the OTC Bulletin Board.  The Company
is awaiting Nasdaq's decision.  The Company's recent filing of the Form 10-K was
a positive development but the continued delay in the filing of the Form 10-Q
was a negative factor.  There can be no assurance that the common stock will
continue to trade on the OTC Bulletin Board.

·                    The Company has exhausted its cash and working capital. 
The Company has reduced operations to minimal levels and funded those operations
with cash advances from prospective investors in this Offering.

·                    The Company plans to consummate this Offering concurrently
with a sale a leaseback of its headquarters, the settlement of litigation with
former management and the extension of certain outstanding notes.  The Company
refers to these transactions in most recent Annual Report on Form 10-K as the
"2004 Recapitalization Transactions."  Completion of the 2004 Recapitalization
Transactions, including receipt of funding in this Offering, will provide the
Company a more stable financial condition.  However, the Company will continue
to require forbearance of several creditors as it seeks to grow sales, and may
require further financing to remain solvent or be forced into bankruptcy. 

·                    Mr. David Rescino, the Company's interim CFO, resigned in
July 2004.  Mr. Rescino has agreed to assist the Company on a very limited basis
with the completion and filing of the 2003 Annual Report on Form 10-K.

·                    The Company expects Mr. Meehan, the Company's CEO, to
depart shortly after completion of the Offering and has renegotiated his
severance agreement.  His severance agreement originally called for one payment
of $180,000 upon termination.  The revised severance agreement requires four
equal monthly payments of $45,000 each beginning on the Closing Date.  The
Company also awarded Mr. Meehan a warrant to purchase 10,000,000 shares of
common stock on the same terms and conditions as the investors in this Offering.





EXHIBIT L

ACCREDITED INVESTOR DEFINITION

The following persons are deemed to be "accredited investors," and each
Purchaser, by executing the within Securities Purchase Agreement, represents and
warrants to the Company, that it is an accredited investor meeting one or more
of the following criteria:

            (1)        Any natural person whose individual net worth, or joint
net worth with that person's spouse, at the time of purchase exceeds $1,000,000,
or any entity with total assets in excess of $5,000,000; or

            (2)        Any natural person who had an individual income in excess
of $200,000 in each of the two most recent years or joint income with that
person's spouse in excess of $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year; or

            (3)        Any organization described in Section 501(c)(3) of the
Internal Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purposed of acquiring Units, with total
assets in excess of $5,000,000; or

            (4)        Any trust with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the securities offered, whose
purchase is directed by a person who has such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of an investment in the Units; or

            (5)        Any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 ("ERISA") if the investment
decision is made by a plan fiduciary, as defined in section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company, or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000 or, if a self-directed plan, with investment decisions
made solely by persons that are accredited investors.